Exhibit 10.1

 



THIS DOCUMENT REPLACES IN FULL EXHIBIT 10.1 OF THE CURRENT REPORT ON FORM 8-K
FILED ON OCTOBER 6, 2014, WHICH VERSION CONTAINED CERTAIN INADVERTENT ERRORS
THAT HAVE BEEN CORRECTED HEREIN.



 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of September 30, 2014 by and between DT Asia
Investments Limited (the “Company”) and Continental Stock Transfer & Trust
Company (“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-197187
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, EarlyBirdCapital, Inc. (“EBC”) is acting as the representative of the
underwriters in the IPO; and

 

WHEREAS, simultaneously with the IPO, DeTiger Holdings Limited (the “Sponsor”)
and EBC, and or their respective designees (collectively, the “Private
Purchasers”) will be purchasing an aggregate of 320,000 units (“Initial Private
Units”) from the Company for an aggregate purchase price of $3,200,000, and the
Sponsor (and/or its designees) will be purchasing 1,800,000 warrants each to
purchase one-half (1/2) of one Ordinary Share for $12.00 per full share, the
“Initial Sponsor Warrants”) at a purchase price of $0.50 per Initial Sponsor
Warrant; and 

 

WHEREAS, in the event EBC exercises its over-allotment option in full or in
part, the Private Purchasers will purchase up to an aggregate of an additional
33,750 units (“Over-Allotment Private Units,” together with the Initial Private
Units, the “Private Units”) for an aggregate purchase price of up to $337,500
and the Sponsor will purchase up to an additional 270,000 Initial Sponsor
Warrants (“Over-Allotment Sponsor Warrants,” together with the Initial Sponsor
Warrants, the “Sponsor Warrants”) for an aggregate purchase price of up to
$135,000; and

  

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$61,200,000 of the gross proceeds of the IPO and sale of the Private Units and
Sponsor Warrants ($70,380,000 if the underwriters over-allotment option is
exercised in full) will be delivered to the Trustee to be deposited and held in
a trust account for the benefit of the Company and the holders of the Company’s
ordinary shares, no par value per share (“Ordinary Shares”), issued in the IPO
as hereinafter provided (the amounts to be delivered to the Trustee will be
referred to herein as the “Property”; the shareholders for whose benefit the
Trustee shall hold the Property will be referred to as the “Public
Shareholders,” and the Public Shareholders and the Company will be referred to
together as the “Beneficiaries”); and 

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1.            Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)     Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JP Morgan Chase Bank, NA and at a brokerage
institution selected by the Trustee that is satisfactory to the Company;

 

(b)     Manage, supervise and administer the Trust Account subject to the terms
and conditions set forth herein;

 

(c)     In a timely manner, upon the instruction of the Company, invest and
reinvest the Property (i) in United States government treasury bills, notes or
bonds having a maturity of 180 days or less and/or (ii) in money market funds
meeting certain conditions under Rule 2a-7 promulgated under the Investment
Company Act of 1940, as amended, and that invest solely in U.S. treasuries, as
determined by the Company;

 



 
 

 

THIS DOCUMENT REPLACES IN FULL EXHIBIT 10.1 OF THE CURRENT REPORT ON FORM 8-K
FILED ON OCTOBER 6, 2014, WHICH VERSION CONTAINED CERTAIN INADVERTENT ERRORS
THAT HAVE BEEN CORRECTED HEREIN.

 

(d)     Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

(e)     Notify the Company and EBC of all communications received by it with
respect to any Property requiring action by the Company;

 

(f)     Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

 

(g)     Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company to do so;

 

(h)     Render to the Company monthly written statements of the activities of
and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account; and

 

(i)     Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by its Chief Executive
Officer or Chairman of the Board and Secretary or Assistant Secretary, affirmed
by counsel for the Company and, in the case of a Termination Letter in a form
substantially similar to that attached hereto as Exhibit A, acknowledged and
agreed to by EBC, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by the Trustee by the
18-month anniversary of the closing (“Closing”) of the IPO (the “Last Date”),
the Trust Account shall be liquidated in accordance with the procedures set
forth in the Termination Letter attached as Exhibit B hereto and distributed to
the Public Shareholders as of the Last Date.

   

2.            Limited Distributions of Income from Trust Account.

 

(a)     Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

 

(b)     Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover expenses related to
investigating and selecting a target business and other working capital
requirements; provided, however, that the Company will not be allowed to
withdraw interest income earned on the Trust Account unless there is an amount
of interest income available in the Trust Account sufficient to pay the
Company’s tax obligations on such interest income or otherwise then due at that
time.

 

(c)     The limited distributions referred to in Sections 2(a) and 2(b) above
shall be made only from income collected on the Property. Except as provided in
Section 2(a), and 2(b) above, no other distributions from the Trust Account
shall be permitted except in accordance with Section 1(i) hereof.

 

(d)     The Company shall provide EBC with a copy of any Termination Letters,
and/or any other correspondence that it issues to the Trustee with respect to
any proposed withdrawal from the Trust Account promptly after such issuance.

 

3.            Agreements and Covenants of the Company. The Company hereby agrees
and covenants to:

 

(a)     Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Vice Chairman of the Board, Chief Executive
Officer, President or Chief Financial Officer. In addition, except with respect
to its duties under paragraphs 1(i), 2(a) and 2(b) above, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it in good faith believes to be given by
any one of the persons authorized above to give written instructions, provided
that the Company shall promptly confirm such instructions in writing;

 



 2 

 

 

THIS DOCUMENT REPLACES IN FULL EXHIBIT 10.1 OF THE CURRENT REPORT ON FORM 8-K
FILED ON OCTOBER 6, 2014, WHICH VERSION CONTAINED CERTAIN INADVERTENT ERRORS
THAT HAVE BEEN CORRECTED HEREIN.

 

(b)     Subject to the provisions of Sections 5 and 7(g) of this Agreement, hold
the Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

  

(c)     Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 2(a)
and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees and further agreed that any fees
owed to the Trustee shall be deducted by the Trustee from the disbursements made
to the Company pursuant to Sections 1(i) solely in connection with the
consummation of the Company’s initial acquisition, share exchange, share
reconstruction and amalgamation, purchase of all or substantially all of the
assets of, or any other similar business combination with one or more businesses
or entities (the “Business Combination”), or pursuant to Section 2(b). The
Company shall pay the Trustee the initial acceptance fee and first year’s fee at
the consummation of the IPO and thereafter on the anniversary of the Effective
Date;

 

(d)     In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes verifying the vote of the Company’s shareholders regarding
such Business Combination; and

 

(e)     In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.

 

4.             Limitations of Liability. The Trustee shall have no
responsibility or liability to:

 

(a)     Take any action with respect to the Property, other than as directed in
paragraphs 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

 

(b)     Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

  

(c)     Change the investment of any Property, other than in compliance with
paragraph 1(c);

 

(d)     Refund any depreciation in principal of any Property;

 

(e)     Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 



 3 

 

 

THIS DOCUMENT REPLACES IN FULL EXHIBIT 10.1 OF THE CURRENT REPORT ON FORM 8-K
FILED ON OCTOBER 6, 2014, WHICH VERSION CONTAINED CERTAIN INADVERTENT ERRORS
THAT HAVE BEEN CORRECTED HEREIN.

 

(f)     The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

 

(g)     Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and

 

(h)     File local, state and/or Federal tax returns or information returns with
any taxing authority on behalf of the Trust Account and payee statements with
the Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property.

 

(i)     Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 2(a) hereof).

 

(j)     Imply obligations, perform duties, inquire or otherwise be subject to
the provisions of any agreement or document other than this agreement and that
which is expressly set forth herein.

  

(k)    Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 2(a) or 2(b) above.

 

5.            Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account

 

6.            Termination. This Agreement shall terminate as follows:

 

(a)     If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)     At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 



 4 

 

THIS DOCUMENT REPLACES IN FULL EXHIBIT 10.1 OF THE CURRENT REPORT ON FORM 8-K
FILED ON OCTOBER 6, 2014, WHICH VERSION CONTAINED CERTAIN INADVERTENT ERRORS
THAT HAVE BEEN CORRECTED HEREIN.

 

7.             Miscellaneous.

 

(a)     The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not be
liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.

  

(b)     This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, applicable to contracts
wholly performed within the borders of such states and without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument. The Company hereby
appoints, without power of revocation, Ellenoff Grossman & Schole LLP, 1345
Avenue of the Americas, New York, New York 10105 Fax No.: (212) 370-7889 Attn:
Stuart Neuhauser, Esq., as their respective agent to accept and acknowledge on
its behalf service of any and all process which may be served in any
arbitration, action, proceeding or counterclaim in any way relating to or
arising out of this Agreement. The Company further agrees to take any and all
action as may be necessary to maintain such designation and appointment of such
agent in full force and effect for a period of seven years from the date of this
Agreement.

 

(c)     This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), 2(a), 2(b) and 2(c) (which may not be modified, amended or deleted without
the affirmative vote of at least 65% of the then outstanding Ordinary Shares
attending and voting on such amendment at the relevant meeting ; provided that
no such amendment will affect any Public Shareholder who has otherwise indicated
his election to redeem his Ordinary Shares in connection with a shareholder vote
sought to amend this Agreement to extend to the time he would be entitled to a
return of his pro rata amount in the Trust Account), this Agreement or any
provision hereof may only be changed, amended or modified (other than to correct
a typographical error) by a writing signed by each of the parties hereto;
provided, however, that no such change, amendment or modification may be made
without the prior written consent of EBC. As to any claim, cross-claim or
counterclaim in any way relating to this Agreement, each party waives the right
to trial by jury. The Trustee may require from Company counsel an opinion as to
the propriety of any proposed amendment.

 

(d)     The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

 

(e)     Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank Di Paolo

Fax No.: (212) 509-5150

  

if to the Company, to:

 

DT Asia Investments Limited

Room 1102, 11/F.,

Beautiful Group Tower,

77 Connaught Road Central,

Hong Kong

Attn: Stephen N. Cannon, Chief Executive Officer

Fax No.: (852) 3753-3393

 



 5 

 

THIS DOCUMENT REPLACES IN FULL EXHIBIT 10.1 OF THE CURRENT REPORT ON FORM 8-K
FILED ON OCTOBER 6, 2014, WHICH VERSION CONTAINED CERTAIN INADVERTENT ERRORS
THAT HAVE BEEN CORRECTED HEREIN.

 

in either case with a copy to:

 

EarlyBirdCapital, Inc.

275 Madison Avenue, 27th Floor

New York, New York 10016

Attn: Steven Levine, Chief Executive Officer

Fax No.: (212) 661-4936

 

(f)     This Agreement may not be assigned by the Trustee without the prior
consent of the Company.

 

(g)     Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance. In the event that the Trustee
has a claim against the Company under this Agreement, the Trustee will pursue
such claim solely against the Company and not against the Property held in the
Trust Account.

 

(h)     Each of the Company and the Trustee hereby acknowledge that EBC is a
third party beneficiary of this Agreement.

 

[Signature Page Follows]

 

 6 

 

THIS DOCUMENT REPLACES IN FULL EXHIBIT 10.1 OF THE CURRENT REPORT ON FORM 8-K
FILED ON OCTOBER 6, 2014, WHICH VERSION CONTAINED CERTAIN INADVERTENT ERRORS
THAT HAVE BEEN CORRECTED HEREIN.

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee         By: /s/ Frank
A. DiPaolo     Name: Frank Di Paolo     Title :  Vice President         DT ASIA
INVESTMENTS LIMITED         By: /s/ Stephen N. Cannon     Name: Stephen N.
Cannon     Title :  Chief Executive Officer

 



 7 

 

THIS DOCUMENT REPLACES IN FULL EXHIBIT 10.1 OF THE CURRENT REPORT ON FORM 8-K
FILED ON OCTOBER 6, 2014, WHICH VERSION CONTAINED CERTAIN INADVERTENT ERRORS
THAT HAVE BEEN CORRECTED HEREIN.

 




SCHEDULE A

 

Fee Item Time and method of payment Amount Initial acceptance fee Initial
closing of IPO by wire transfer $2,000 Annual fee First year, initial closing of
IPO by wire transfer; thereafter on the anniversary of the effective date of the
IPO by wire transfer or check $10,000 Transaction processing fee for
disbursements to Company under Section 2 Deduction by Trustee from accumulated
income following disbursement made to Company under Section 2 $250 Paying Agent
services as required pursuant to section 1(i) Billed to Company upon delivery of
service pursuant to section 1(i)

Prevailing rates

  



 
 



THIS DOCUMENT REPLACES IN FULL EXHIBIT 10.1 OF THE CURRENT REPORT ON FORM 8-K
FILED ON OCTOBER 6, 2014, WHICH VERSION CONTAINED CERTAIN INADVERTENT ERRORS
THAT HAVE BEEN CORRECTED HEREIN.

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank Di Paolo

 

  Re: Trust Account No. 530400251 - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
DT Asia Investments Limited (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of September 30, 2014 (“Trust Agreement”), this is
to advise you that the Company has entered into an agreement (“Business
Agreement”) with __________________ (“Target Business”) to consummate a business
combination with Target Business (“Business Combination”) on or about [insert
date]. The Company shall notify you at least 48 hours in advance of the actual
date of the consummation of the Business Combination (“Consummation Date”).
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on __________ and to transfer the
proceeds to the above-referenced account at JP Morgan Chase Bank to the effect
that, on the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date. It is acknowledged and agreed that while
the funds are on deposit in the trust account awaiting distribution, the Company
will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of
__________________, which verifies the vote of the Company’s shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from it and EarlyBirdCapital, Inc. with respect to the transfer of
the funds held in the Trust Account (“Instruction Letter”). You are hereby
directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel's letter and the Instruction
Letter, in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated.

  

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

  Very truly yours,       DT ASIA INVESTMENTS LIMITED         By:       Stephen
N. Cannon, Chief Executive Officer       AGREED TO AND     ACKNOWLEDGED BY      
    EARLYBIRDCAPITAL, INC.           By:________________________________    

 



 
 

THIS DOCUMENT REPLACES IN FULL EXHIBIT 10.1 OF THE CURRENT REPORT ON FORM 8-K
FILED ON OCTOBER 6, 2014, WHICH VERSION CONTAINED CERTAIN INADVERTENT ERRORS
THAT HAVE BEEN CORRECTED HEREIN.

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank Di Paolo

 

  Re: Trust Account No. 530400251 - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
DT Asia Investments Limited (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of September 30, 2014 (“Trust Agreement”), this is
to advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Memorandum and Articles of Association, as described in the
Company’s prospectus relating to its IPO. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on ______________ and to transfer
the total proceeds to the Trust Checking Account at JP Morgan Chase Bank, NA to
await distribution to the Public Shareholders. The Company has selected
____________, 20__ as the record date for the purpose of determining the Public
Shareholders entitled to receive their share of the liquidation proceeds. It is
acknowledged that no interest will be earned by the Company on the liquidation
proceeds while on deposit in the Trust Checking Account. You agree to be the
Paying Agent of record and in your separate capacity as Paying Agent, to
distribute said funds directly to the Public Shareholders in accordance with the
terms of the Trust Agreement and the Amended and Restated Memorandum and
Articles of Association of the Company. Upon the distribution of all the funds
in the Trust Account, your obligations under the Trust Agreement shall be
terminated.

 



  Very truly yours,       DT ASIA INVESTMENTS LIMITED         By:       Stephen
N. Cannon, Chief Executive Officer

 

cc:  EarlyBirdCapital, Inc.

 



 
 

THIS DOCUMENT REPLACES IN FULL EXHIBIT 10.1 OF THE CURRENT REPORT ON FORM 8-K
FILED ON OCTOBER 6, 2014, WHICH VERSION CONTAINED CERTAIN INADVERTENT ERRORS
THAT HAVE BEEN CORRECTED HEREIN.

 

EXHIBIT C

  

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank Di Paolo

 

  Re: Trust Account No. 530400251

 

Gentlemen:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
DT Asia Investments Limited (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of September 30, 2014 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company $_______ of the interest
income earned on the Property as of the date hereof. The Company needs such
funds to pay for its tax obligations. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  DT ASIA INVESTMENTS LIMITED         By:       Stephen N. Cannon, Chief
Executive Officer

 

cc: EarlyBirdCapital, Inc.



 



 
 

THIS DOCUMENT REPLACES IN FULL EXHIBIT 10.1 OF THE CURRENT REPORT ON FORM 8-K
FILED ON OCTOBER 6, 2014, WHICH VERSION CONTAINED CERTAIN INADVERTENT ERRORS
THAT HAVE BEEN CORRECTED HEREIN.

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Cynthia Jordan and Sally Williams

 

  Re: Trust Account No. 530400251

 

Gentlemen:

 

Pursuant to paragraph 2(b) of the Investment Management Trust Agreement between
DT Asia Investments Limited (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of September 30, 2014 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company $_______ of the interest
income earned on the Property as of the date hereof. The Company needs such
funds to cover its expenses relating to investigating and selecting a target
business and other working capital requirements. In accordance with the terms of
the Trust Agreement, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter to the
Company’s operating account at: 

 

[WIRE INSTRUCTION INFORMATION]

 



  Very truly yours,       DT ASIA INVESTMENTS LIMITED         By:       Stephen
N. Cannon, Chief Executive Officer

 

cc: EarlyBirdCapital, Inc.

 

 

 



 

 